DETAILED ACTION
The communication dated 5/22/2022 has been entered and fully considered.
Claims 3 and 20 were canceled. Claims 1-2, 4, 14, and 16-19 were amended. Claims 1-2 and 4-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see claim 7, filed 5/22/2022, with respect to claims 16-17 have been fully considered and are persuasive.  The informality objections of claims 16-17 have been withdrawn.
Applicant’s arguments, see claim 7, filed 5/22/2022, with respect to claims 1-2 and 17-19 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1-2 and 17-19 have been withdrawn.
Applicant’s arguments, see claims 7-8, filed 5/22/2022, with respect to claims 3-16 and 20 have been fully considered and are persuasive.  The dependency objections of claims 3-16 and 20 have been withdrawn.

Allowable Subject Matter
Claims 1-2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Jacobus et al. U.S. Patent 5,449,011 and LeBaron U.S. Publication 2004/0069332, the closest prior art, differ from the instant claims in failing to teach that each auxiliary spray arm comprises an auxiliary spray arm body and an auxiliary spray arm connecting sleeve, the auxiliary spray arm connecting sleeve arranged on a side of the auxiliary spray arm body facing the main spray arm, and the ball assembly arranged at the position where the auxiliary spray arm connecting sleeve is connected to and cooperates with one of the main spray arm connecting sleeves. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main spray arm taught by Jacobus and LeBaron as claimed.
Claims 2 and 4-17 are allowed as they are dependent upon allowed claim 1.
As for claim 18, Jacobus et al. U.S. Patent 5,449,011 and LeBaron U.S. Publication 2004/0069332, the closest prior art, differ from the instant claims in failing to teach that each auxiliary spray arm comprises an auxiliary spray arm body and an auxiliary spray arm connecting sleeve, the auxiliary spray arm connecting sleeve arranged on a side of the auxiliary spray arm body facing the main spray arm, and the ball assembly arranged at the position where the auxiliary spray arm connecting sleeve is connected to and cooperates with one of the main spray arm connecting sleeves. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic domestic dish washing machine taught by Jacobus and LeBaron as claimed.
Claim 19 is allowed as it is dependent upon allowed claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711